In an action for a breach of a contract of employment for life, which plaintiff alleges was made orally with him by the chairman of the executive committee, the chief officer of the unincorporated association of which the defendant is treasurer, and was ratified by the association through its executive committee, judgment for defendant, dismissing the complaint on the merits at the close of plaintiff’s proofs, unanimously affirmed, with costs. The contract, even if thus made and ratified, is so vague and indefinite as to be unenforcible. (Varney v. Ditmars, 217 N. Y. 223; Wallach v. Mendelson, 115 Misc. 499.) Concededly, the chairman had no power to make the alleged contract on behalf of the association. Plaintiff failed to produce proof that the executive committee ratified the making of it. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.